Citation Nr: 1451261	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, also claimed as PTSD.

3.  Entitlement to service connection for right hearing loss.  


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1973 to December 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an March 2011 rating issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for right ear hearing loss and continued and confirmed the prior denial of service connection for PTSD because the evidence submitted is not new and material.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen these claims without regard to the RO's determination. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim on appeal was originally characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies an acquired psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  In VA treatment records dated through February 2013, the Veteran has been diagnosed with PTSD, depression, anxiety, panic disorder, and mood disorder.  Accordingly, the Veteran's claim is not limited solely to PTSD; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD.

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, D.C.  A transcript of the hearing is associated with the claims file. 

The Board notes, that in addition to the paper claims file, there are also Virtual VA and VBMS paperless files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals treatment records from the Lexington VA Medical Center dated through February 2013.  This has been considered by the Board in adjudicating this matter.  The documents in the Virtual VA and VBMS paperless claims file are either duplicative in the paper file or irrelevant to the issue on appeal.  

The issue of entitlement to service connection for right ear hearing is the subject of the remand section of this decision.  


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not perfect an appeal of that determination, and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the November 2002 RO rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric condition, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has a diagnosis of an acquired psychiatric disorder, to include PTSD.

4.  After resolving all reasonable doubt in the Veteran's favor, his psychiatric disorder is the result of military service.






CONCLUSIONS OF LAW

1.  The unappealed November 2002 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 5103, 5103A, 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 20.302(a), 20.1103 (2013).

2.  Evidence received since the November 2002 rating decision that denied service connection for PTSD is new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As the Board's decision herein to reopen and grant service connection for an acquired psychiatric condition constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 


New and Material Evidence to Reopen Claim

The Veteran is seeking to reopen his claim for service connection for PTSD. Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The RO initially denied the Veteran's claim for service connection for PTSD in a November 2002 rating decision.  The RO considered the Veteran's service treatment records from June 1973 to December 1993, private treatment records from Marymount Medical Center from September 1998 to August 2001; personal statements the Veteran's wife, niece, sisters, and stepdaughter; and treatment records from the Lexington VA Medical Center (VAMC) dated through April 2002.  The RO determined that treatment records do not show any mental health treatment since service and there is no basis for a grant of PTSD or any other mental condition.  As such, there was no basis for awarding service connection as there was no evidence of this disability during service.  

The Veteran filed his current claim to reopen in August 2010.  Evidence received since the November 2002 rating decision consists of Lexington VAMC medical records, VA examination records, and private treatment records.  In pertinent part, a November 2009 Lexington VAMC treatment record diagnosed the Veteran with PTSD and associated conditions including depression, anger, with a history of hospital and outpatient treatment dating back to service.

The Veteran also submitted statements and testified at a Board hearing.  In those statements and at the hearing, he described how he still has nightmares of service where he was tasked to recover bodies in the rummage of a plane crash and a hotel bombing.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board finds that the evidence received since the October 2002 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the prior denial was on the basis that the Veteran's PTSD did not occur in nor was caused by active military service.  The newly submitted evidence, specifically the Veteran's hearing testimony and the November 2009 VA treatment record establishes that the Veteran's acquired psychiatric condition, to include PTSD is etiologically related to service.  This evidence is new as it was not before the RO at the time of prior final October 2002 denial and its material as it is not redundant of evidence already in the record, and relates to the unestablished fact of whether the Veteran has a current acquired psychiatric condition that was incurred in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for an acquired psychiatric condition is reopened.  38 U.S.C.A. § 5108.
  
Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic disease, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Acquired Psychiatric Disorder, to Include PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the absence of clear and convincing evidence to the contrary-and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service-a veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor under the following circumstances:  when the veteran is diagnosed with PTSD during service and the claimed stressor is related to that service (38 C.F.R. § 3.304(f)(1)); when the veteran engaged in combat with the enemy and the claimed stressor is related to that combat (38 C.F.R. § 3.304(f)(2)); and when the veteran was a prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) and the claimed stressor is related to that prisoner-of-war experience (38 C.F.R. § 3.304(f)(4)).
In the present case, the Board finds that the Veteran has been diagnosed with PTSD, along with depressive disorder not otherwise specified (NOS), anxiety, panic disorder, and mood disorder.  Treatment records dated from May 2006 show that the Veteran has continued to seek treatment for symptoms associated with PTSD, including: depression, anxiety, social withdrawal, nightmares, and irritability.  

The February 2012 VA examiner found that the Veteran's stressor did not meet Criterion A for PTSD because he was not "up close and personal" to the people that were killed.  However, the Board also finds that the Veteran's lay statements are sufficient to establish the occurrence of the claimed in-service stressor.  The Veteran primarily contends that his psychiatric disorder is due to traumatic in-service events.  The Veteran reported combat-related stressors, including recovering dead bodies out of the water from a plane crash.  The Veteran witnessed 70 to 90 dead bodies including a baby and a decapitated woman.  In this case, the Board finds that the Veteran's assertions regarding his experiences in military service is consistent with the places, types, and circumstances of his service, and as such, concludes that the events reported by the Veteran actually occurred.  

Finally, the evidence establishes a link between current symptoms and the claimed in-service stressor.  The Board recognizes that there is no clear VA opinion that attributes the Veteran's psychiatric symptoms and PTSD diagnosis to his service.  Nevertheless, private treatment records from May 2006 to October 2007 and VA treatment records dated from September 2009 to January 2011 provide the necessary information to link the Veteran's psychiatric symptoms to service.  The Board recognizes that treatment records do not provide a specific finding as to the etiology of the Veteran's acquired psychiatric disorder, but the consistent VA mental health treatment records attribute the Veteran's symptoms to the traumatic events he experienced in service.  Additionally, the Veteran's mental health VA treatment records consistently discuss the Veteran's feelings and behaviors in conjunction with his experience and memories of recovering the dead bodies and laying the body bags in the hanger deck.  Thus, the evidence is at least in relative equipoise, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's acquired psychiatric disorder, PTSD, is related to his service.


  

ORDER

New and material evidence having been received; the claim for service connection for an acquired psychiatric condition, also claimed as PTSD is reopened.

Service connection for PTSD is granted.  


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for right ear hearing loss.

The Veteran contended at his Board hearing that he received a hearing test from the VA "the year before last."  The Board notes that the Veteran's claim file contain a February 2010 VA audiology report in which the audiologist found that the Veteran's bilateral hearing loss is at least as likely as not caused by or the result of his military noise exposure.  However, the accompanying audiogram results did not show a hearing loss disability in either ear under the standard for VA disability compensation.  38 C.F.R. § 3.385.  

In a February 2013 addendum report, the VA audiologist noted that the Veteran has a diagnosis of clinical hearing loss, but the record does not contain the hearing test results indicative of a hearing loss disability.  As such, on remand, an attempt should be made to obtain any outstanding pertinent VA treatment records and it should either be made accessible on Virtual VA or be printed and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Alternatively, the Veteran also contended that his hearing loss has worsened since his last hearing examination.  The Board notes that the most recent hearing examination of record is from February 2010.  Because the examination is four years old and the evidence indicate a recent diagnosis of clinical hearing loss, a new examination should be scheduled to assess the current nature and severity of the disability in order to determine if service connection is warranted.    

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to obtain any
audiology test results since the February 2010 VA hearing evaluation and associate the records with the claims file.  

2.  After all records requested above have been obtained or verified to be unobtainable, schedule the Veteran for a VA hearing examination.  The claims folder and any pertinent electronic records should be made available to the examiner for use in the study of this case, and the examination report should indicate that they have been reviewed.  All indicated tests and studies should be conducted.  In addition to audiological testing, the examiner should comment on the effects of the Veteran's hearing loss on his everyday life.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).
	



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


